Case: 21-11103      Document: 00516580525             Page: 1      Date Filed: 12/16/2022




           United States Court of Appeals
                for the Fifth Circuit                                          United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              December 16, 2022
                                      No. 21-11103                                  Lyle W. Cayce
                                                                                         Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

   Christopher Deon Bell,

                                                               Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:21-CR-160-1


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:*
          Primarily at issue is whether, in addition to the district court’s
   ordering restitution by Christopher Deon Bell for his guilty-plea conviction
   for robbery, its ordering restitution for losses stemming from two related
   uncharged robberies exceeded its authority to award restitution as expanded
   by his plea agreement, therefore resulting in an illegal sentence. We hold Bell
   agreed to make restitution for the uncharged robberies. AFFIRMED.



          * This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-11103      Document: 00516580525          Page: 2     Date Filed: 12/16/2022




                                    No. 21-11103


                                         I.
          Bell pleaded guilty, pursuant to a written plea agreement, to
   interference with commerce by robbery, in violation of 18 U.S.C. § 1951(a);
   and using, carrying, or brandishing a firearm during a crime of violence, in
   violation of 18 U.S.C. § 924(c)(1)(A). The following, with one noted
   exception, is according to the factual resume accompanying his plea
   agreement.
          On 22 March 2020, Bell: entered a Subway restaurant on South
   Freeway in Fort Worth, Texas; asked to purchase cookies; displayed a
   handgun after an employee opened the register; demanded the money inside;
   and left with about $240. According to the criminal complaint filed against
   Bell, the employee saw Bell flee in a black Nissan sedan.
          Another Subway, located on Meadowbrook Drive, was robbed in that
   city the same day, with another on 6 April, located on Trail Lake Drive in that
   city. On both occasions, the offender: asked to purchase cookies; displayed
   a firearm after the register was opened; demanded money; and left in a Nissan
   sedan. For those two robberies, $180 was stolen from the Meadowbrook
   Subway; $37, from the Trail Lake Subway.
          For the three robberies, Bell was charged only with the one on South
   Freeway. Pertinent to this appeal are paragraphs 3(e) and 6 of his June 2021
   plea agreement. Paragraph 3(e) provided:
          The maximum penalties the Court can impose . . . include the
          following:
          ...
          restitution to victims or to the community, which may be
          mandatory under the law, and which the defendant agrees may
          include restitution arising from all relevant conduct, not
          limited to that arising from the offense of conviction alone.




                                         2
Case: 21-11103     Document: 00516580525          Page: 3   Date Filed: 12/16/2022




                                   No. 21-11103


   Paragraph 6 provided:
         Pursuant to 18 U.S.C. §§ 3663(a) and 3663A, the defendant
         agrees to pay restitution for losses resulting from the
         defendant’s criminal conduct, including losses resulting from
         relevant conduct involving other Subway restaurant robberies.

         The agreement further provided Bell’s sentence would run
   concurrently with any other sentences imposed involving his robbing Subway
   restaurants, including an anticipated sentence from charges Bell was facing
   in Texas state court for the second Subway robbery (Meadowbrook Drive).
   Additionally, the Government agreed not to bring further charges against Bell
   “based upon the conduct underlying and related to” his guilty plea. Bell also
   generally waived his right to contest his conviction and sentence, but he
   reserved the right to, inter alia, appeal “a sentence exceeding the statutory
   maximum punishment”.
          The probation officer’s presentence investigation report (PSR)
   recommended that the Meadowbrook and Trail Lake robberies be classified
   as “Offense Behavior not Part of Relevant Conduct”, therefore not
   considered in determining Bell’s advisory Sentencing Guidelines range. The
   PSR, however, suggested there was sufficient evidence to conclude Bell was
   involved in those robberies, and recommended restitution in the amount of
   $632: the amounts stolen from all three Subways and the estimated loss
   resulting from the South Freeway Subway’s closing early after the robbery.
          Bell objected to the PSR, maintaining: if the court believed he
   committed the additional robberies, they should be classified as relevant
   conduct under the Guideline § 1B1.3(a)(2) definition because they were part
   of the same course of conduct, so that his sentence would run concurrently
   with any anticipated state sentences, pursuant to Guideline § 5G1.3. See
   U.S.S.G. § 1B1.3(a)(2) (if charged offense is groupable under Guideline




                                         3
Case: 21-11103     Document: 00516580525           Page: 4    Date Filed: 12/16/2022




                                    No. 21-11103


   § 3D1.2(d), certain acts and omissions by defendant “that were part of the
   same course of conduct or common scheme or plan” are relevant conduct);
   § 5G1.3 (sentence shall run concurrently to other resulting or anticipated
   sentences based on relevant conduct to instant offense).
          The Government responded: because robbery is a non-groupable
   offense under Guideline § 3D1.2(d), the additional robberies were not
   considered relevant conduct under the Guidelines. U.S.S.G. § 3D1.2(d)
   (multiple counts grouped together if offense level is “determined largely” on
   basis of, inter alia, “the total amount of harm or loss [or] the quantity of a
   substance involved”); see § 1B1.3 cmt. background (robbery does not
   “depend substantially on quantity” and therefore is not groupable under
   Guideline § 3D1.2(d)); § 1B1.3(a)(2) (Relevant conduct includes, inter alia,
   “solely with respect to offenses of a character for which [Guideline]
   § 3D1.2(d) would require grouping of multiple counts, all acts and omissions
   described in [§ 1B1.3(a)(1)(A), (B)] that were part of the same course of
   conduct or common scheme or plan as the offense of conviction”.).
          The probation officer agreed with the Government and noted Bell’s
   objection could be moot if the plea agreement was accepted because, as noted
   supra, it provided for his sentence to run concurrently with any additional
   sentences resulting from the robberies.
          During the sentencing hearing, the court accepted the plea agreement;
   Bell withdrew his objection to the PSR; and the court adopted the PSR. At
   the conclusion of the hearing, the court ordered, inter alia, the $632 in
   restitution recommended by the PSR; and Bell did not object to the basis for,
   or amount of, restitution.
                                         II.
          The two issues at hand are whether Bell waived his right to this appeal;
   and, if not, whether the restitution order exceeded the statutory maximum.




                                         4
Case: 21-11103      Document: 00516580525           Page: 5    Date Filed: 12/16/2022




                                     No. 21-11103


                                          A.
          As noted supra, contesting “a sentence exceeding the statutory
   maximum punishment” was one of the exceptions to Bell’s appeal waiver in
   his plea agreement.       Upon his appealing the restitution order, the
   Government moved in this court to dismiss the appeal, contending it was
   barred by the waiver. Although the motion was denied by a motions panel,
   the Government pressed this contention again in its brief. E.g., Newby v.
   Enron Corp., 443 F.3d 416, 419 (5th Cir. 2006) (“In this circuit, an oral
   argument panel is not bound by a motions panel’s denial of a motion to
   dismiss.” (citation omitted)).
          Bell’s appeal was not waived. United States v. Kim, 988 F.3d 803, 811
   (5th Cir. 2021) (“[A]n otherwise valid appeal waiver is not enforceable to bar
   a defendant’s challenge on appeal that his sentence, including the amount of
   a restitution order, exceeds the statutory maximum”.). (We note our court’s
   recent decision in United States v. Meredith, 52 F.4th 984 (5th Cir. 2022):
   Bell, unlike defendant in Meredith, challenges the district court’s underlying
   authority to award the restitution, rather than an error in calculation.)
                                          B.
          Before turning to Bell’s claim that the restitution exceeded the
   statutory maximum, the underlying contested standard of review must first
   be addressed.
                                          1.
          It is undisputed Bell failed in district court to preserve the restitution
   issue. The parties disagree on whether our review is de novo or for plain error.
   Of course, we, not the parties, decide which standard applies. E.g., United
   States v. Vontsteen, 950 F.2d 1086, 1091 (5th Cir. 1992) (en banc).




                                          5
Case: 21-11103       Document: 00516580525          Page: 6   Date Filed: 12/16/2022




                                     No. 21-11103


            Recently, United States v. Swenson recognized our court had been
   inconsistent in determining the applicable standard of review for
   unpreserved challenges to restitution orders claimed to exceed the statutory
   maximum. 25 F.4th 309, 322 (5th Cir. 2022). Compare United States v.
   Nolen, 472 F.3d 362, 382 (5th Cir. 2006) (reviewing de novo), with United
   States v. Maturin, 488 F.3d 657, 660 (5th Cir. 2007) (reviewing for plain
   error). Swenson held, under the rule of orderliness, the earlier opinion
   (Nolen) controlled; therefore, de novo review applied. Swenson, 25 F.4th at
   322; see Jacobs v. Nat’l Drug Intel. Ctr., 548 F.3d 375, 378 (5th Cir. 2008)
   (Under the rule of orderliness, “one panel of our court may not overturn
   another panel’s decision, absent an intervening change in the law”.).
            The Government, however, points to United States v. Inman, which
   was decided before Nolen and applied plain-error review. United States v.
   Inman, 411 F.3d 591, 595 (5th Cir. 2005). It contends, under the rule of
   orderliness, the earliest decision (Inman) controls, rather than Swenson or
   Nolen.
            While recognizing this conflict, “[w]e need not decide the standard of
   review that applies to this case because, even if we apply the least deferential
   standard—de novo review—we still find no error”. Hernandez v. United
   States, 888 F.3d 219, 222–23 (5th Cir. 2018).
                                          2.
            Two sources of statutory authority for restitution are relevant here.
   First, 18 U.S.C. §§ 3663 and 3663A authorize the court to award restitution
   to “victims of the offense”. §§ 3663(a), 3663A(a). Pursuant to that source
   of authority, “the restitution award can encompass only those losses that
   result directly from the offense for which the defendant was convicted”. United
   States v. Benns, 740 F.3d 370, 377 (5th Cir. 2014) (emphasis added) (citation
   omitted). Second, §§ 3663 and 3663A provide, as an additional source of




                                          6
Case: 21-11103      Document: 00516580525           Page: 7   Date Filed: 12/16/2022




                                     No. 21-11103


   authority, that the court may award restitution for which defendant in a plea
   agreement agreed to be responsible. §§ 3663(a)(3), 3663A(a)(3). Therefore,
   any restitution awarded by the court must have either been for a victim of
   Bell’s charged offense, or agreed to by him in the plea agreement; otherwise,
   the order exceeds the maximum allowed by statute.
          The parties agree that, unlike the South Freeway Subway, the
   Meadowbrook and Trail Lake Subways were not “victims” of Bell’s charged
   offense. See § 3663(a)(3) (“‘victim’ means a person directly and proximately
   harmed as a result of the commission of an offense”); § 3663A(a)(2) (same);
   Benns, 740 F.3d at 377 (“[R]estitution to victims of the offense . . . can
   encompass only those losses that resulted directly from the offense for which
   the defendant was convicted”. (emphasis added) (citation omitted)).
   Accordingly, as discussed above, the district court could order restitution for
   those two robberies only to the extent agreed to in the plea agreement. See
   18 U.S.C. §§ 3663, 3663A; Benns, 740 F.3d at 377 (“The general rule is that
   a district court can award restitution to victims of the offense. . . . However,
   the court may also order, if agreed to by the parties in a plea agreement,
   restitution to persons other than the victim.” (citations omitted)).
          “This court applies general principles of contract law in interpreting
   the terms of a plea agreement.” United States v. Long, 722 F.3d 257, 262 (5th
   Cir. 2013). Ambiguities are construed against the Government. E.g., United
   States v. Farias, 469 F.3d 393, 397 (5th Cir. 2006); United States v. Elashyi,
   554 F.3d 480, 501 (5th Cir. 2008). We do not, however, “read ambiguity into
   an agreement in which none readily manifests itself”. United States v. Jacobs,
   635 F.3d 778, 781 (5th Cir. 2011).
          Where the agreement is unambiguous, our court does not consider
   parol evidence; rather, we rely solely on the agreement’s language to
   determine the intent of the parties. E.g., Long, 722 F.3d at 262; Elashyi, 554




                                          7
Case: 21-11103      Document: 00516580525            Page: 8    Date Filed: 12/16/2022




                                      No. 21-11103


   F.3d at 502; see also In re Conte, 206 F.3d 536, 538 (5th Cir. 2000) (“[I]t is
   [the] written objective evidence of intent, not the parties’ subjective
   understandings, that controls our analysis”.). And, where an agreement
   lacks such written objective evidence “that the parties . . . intended . . . a
   specialized, non-natural definition, we apply [a] term’s usual and ordinary
   meaning”. United States v. Bond, 414 F.3d 542, 545 (5th Cir. 2005).
          Further, interpretations which would render a phrase “completely
   meaningless” are contrary to the “basic rule of contract interpretation” that
   “every clause is intended to have some effect”. Calpetco 1981 v. Marshall
   Expl., Inc., 989 F.2d 1408, 1413 (5th Cir. 1993); e.g., Cedyco Corp. v. PetroQuest
   Energy, LLC, 497 F.3d 485, 490 (5th Cir. 2007) (“[W]e must ensure that
   each provision of the contract is given effect and none are rendered
   meaningless”.); Restatement (Second) of Contracts § 203(a)
   (Am. L. Inst. 1981) (“interpretation which gives a reasonable, lawful, and
   effective meaning to all the terms is preferred to an interpretation which
   leaves a part unreasonable, unlawful, or of no effect”); see also United States
   v. Antunez, 269 F. App’x 528, 529 (5th Cir. 2008) (applying principle to
   interpretation of plea agreement); United States v. Ataya, 864 F.2d 1324, 1335
   (7th Cir. 1988) (same); United States v. DeWitt, 366 F.3d 667, 669–70 (8th
   Cir. 2004) (same); United States v. Medina-Carrasco, 815 F.3d 457, 462 (9th
   Cir. 2015) (same).
          Bell presents the following contentions. “Relevant conduct”, as used
   in the plea agreement, is a term of art having the same meaning as in the
   Guidelines.    Therefore, paragraphs 3(e) and 6 show he agreed to pay
   restitution for the additional robberies only if they were relevant conduct
   under the Guidelines. Paragraph 3(e) required any additional restitution to
   be on account of relevant conduct. Paragraph 6’s language “including losses
   resulting from relevant conduct involving other Subway restaurant
   robberies” served to modify the preceding phrase “criminal conduct” in



                                           8
Case: 21-11103      Document: 00516580525          Page: 9   Date Filed: 12/16/2022




                                    No. 21-11103


   order to reflect the agreed-upon limitation from paragraph 3(e). By ordering
   the restitution, despite adopting the PSR’s recommendation that the
   additional robberies were non-relevant conduct, the court erred by imposing
   a sentence in excess of that allowed by statute.
          The Government counters as follows. For restitution purposes,
   “relevant conduct”, as used in the plea agreement, did not incorporate the
   technical definition used in the Guidelines. Rather, the agreement as a whole
   shows Bell “explicitly agreed to pay restitution for the two [uncharged]
   robberies in exchange for the [G]overnment’s agreement not to charge him
   with those robberies and to run his sentence concurrent to the anticipated
   state sentences for those robberies”. Further, Bell’s interpretation would
   render paragraph 6 meaningless. Because the additional robberies would
   never be relevant conduct under the Guidelines due to the grouping rules,
   paragraph 6 would not permit restitution for those robberies under any
   circumstance. See U.S.S.G. § 1B1.3 (defining relevant conduct); § 1B1.3 cmt.
   background (robbery not groupable under Guideline § 3D1.2(d) because does
   not “depend substantially on quantity”). The court’s restitution order was
   consistent with the parties’ agreement.
          For the below reasons, we hold the following. The plea agreement is
   not ambiguous; therefore, our analysis is confined to its four corners. E.g.,
   Long, 722 F.3d at 262. Its language shows Bell agreed to pay restitution for
   the two additional robberies in exchange for the Government’s promises to
   not bring further charges and to run his sentence concurrently with any other
   sentences resulting from the robberies.
                                         a.
          First, the agreement lacks objective written evidence that the parties
   intended “relevant conduct” to carry the “specialized, non-natural
   definition” from the Guidelines. Bond, 414 F.3d at 545; see U.S.S.G.




                                          9
Case: 21-11103     Document: 00516580525             Page: 10   Date Filed: 12/16/2022




                                      No. 21-11103


   § 1B1.3(a)(2) (Relevant conduct includes, inter alia, “solely with respect to
   offenses of a character for which [Guideline] § 3D1.2(d) would require
   grouping of multiple counts, all acts and omissions described in
   [§ 1B1.3(a)(1)(A), (B)] that were part of the same course of conduct or
   common scheme or plan as the offense of conviction”.).
          The agreement does not define “relevant conduct” or explicitly
   incorporate the Guidelines definition, nor are the Guidelines referred to at all
   in the restitution provisions. Cf. Jacobs, 635 F.3d at 780, 782 (considering
   “departure” a “term of art under the Guidelines”, therefore applying its
   “well-settled meaning in the sentencing context” but where relevant
   provision of plea agreement referred to “an upward departure from the
   Sentencing Guidelines”).
          Applying the term’s ordinary meaning, Bell agreed to pay restitution
   for conduct “bearing upon or connected with” his charged offense to which
   he pleaded guilty:     robbery of the South Freeway Subway.             Relevant,
   Dictionary.com, https://www.dictionary.com/browse/relevant (last
   visited 16 Nov. 2022).         Compared to Bell’s charged offense, the
   Meadowbrook and Trail Lake Subway robberies involved the same restaurant
   franchise, the same city, and identical modus operandi, and each occurred
   within around two weeks of his offense. That relevant conduct carried this
   non-technical definition, and that the Meadowbrook and Trail Lake robberies
   fell within this definition, is “in accord with the intent of the parties”. United
   States v. Cortez, 413 F.3d 502, 503 (5th Cir. 2005).
          Bell agreed to pay the additional restitution, and in return, the
   Government agreed: it would not bring further charges; and his sentence
   would run concurrently with any other sentences he might face based on the
   two additional robberies, which would not have otherwise been mandatory
   because those robberies were not relevant conduct under the Guidelines. See




                                          10
Case: 21-11103     Document: 00516580525            Page: 11   Date Filed: 12/16/2022




                                     No. 21-11103


   U.S.S.G. § 5G1.3 (sentence shall run concurrently to other resulting or
   anticipated sentences based on relevant conduct to instant offense, otherwise
   sentence for instant offense “may be imposed to run concurrently, partially
   concurrently, or consecutively”).
                                          b.
          Assuming, arguendo, the plea agreement did incorporate the
   Guidelines definition of relevant conduct, we would not hold differently. As
   discussed, Bell agreed in paragraph 3(e) that the maximum penalties the
   court could impose “may include restitution arising from all relevant
   conduct” (emphasis added). Bell agreed in paragraph 6 “to pay restitution
   for losses resulting from [his] criminal conduct, including losses resulting from
   relevant conduct involving other Subway restaurant robberies” (emphasis
   added).
          The uses of “include” and “including” are not limiting. Rather,
   “include” means “to contain as part of something”. Include, Black’s
   Law Dictionary (11th ed. 2019). Thus, pursuant to paragraph 3, the
   maximum penalties could contain, but were not limited to, restitution from
   relevant conduct. And under paragraph 6, which more directly addresses
   restitution, Bell agreed to pay restitution for his criminal conduct, which could
   contain, but was not limited to, losses resulting from his relevant conduct
   involving Subway robberies.         See Restatement (Second) of
   Contracts § 203(c) (Am. L. Inst. 1981) (“[S]pecific terms and exact
   terms are given greater weight than general language”.); see also id. § 203
   cmt. e (“[I]n case of conflict the specific or exact term is more likely to
   express the meaning of the parties with respect to the situation than the
   general language”.). Even if the additional robberies were not relevant
   conduct, they were criminal conduct; Bell agreed to pay restitution for such
   criminal conduct; and his agreement was not limited by the “including”




                                          11
Case: 21-11103     Document: 00516580525           Page: 12   Date Filed: 12/16/2022




                                    No. 21-11103


   phrase. (Bell does not contest the district court’s concluding he was involved
   in the two additional robberies nor that the robberies fall under the phrase
   “criminal conduct”.)
          Finally, as the Government contends, holding the court’s authority to
   award restitution was limited to relevant conduct under the Guidelines would
   render meaningless Bell’s agreeing in paragraph 6 “to pay restitution for
   losses resulting from [his] criminal conduct, including losses resulting from
   relevant conduct involving other Subway restaurant robberies”.
          As discussed supra, Guideline § 1B1.3(a)(2) provides: for offenses
   which Guideline “§ 3D1.2(d) would require grouping of multiple counts”,
   certain acts and omissions by defendant “that were part of the same course
   of conduct or common scheme or plan as the offense of conviction” are
   relevant conduct. § 1B1.3(a)(2). Robbery convictions, however, do not
   “depend substantially on quantity”, and therefore, are not groupable
   offenses under Guideline § 3D1.2(d). § 1B1.3 cmt. background; see id. (“[I]n
   a robbery case in which the defendant robbed two banks, the amount of
   money taken in one robbery would not be taken into account in determining
   the guideline range for the other robbery, even if both robberies were part of
   a single course of conduct or the same scheme or plan”.).
          Therefore, because robbery is a non-groupable offense, the
   Meadowbrook and Trail Lake robberies would never be considered relevant
   conduct under the Guidelines.       If Bell’s purported interpretation was
   accepted, paragraph 6’s language would have no effect, never requiring him
   to pay additional restitution.
                                        III.
          For the foregoing reasons, the judgment is AFFIRMED.




                                         12